Case 1:14-cv-02612-JLK Document 211 Filed 11/14/18 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No.      1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO

Individually and on behalf of others
similarly situated,

       Plaintiffs,

v.

CHIPOTLE MEXICAN GRILL, INC.,

       Defendant.


                       SUPPLEMENTAL RECORD SUPPORT


       Defendant Chipotle Mexican Grill, Inc. (Chipotle), through its undersigned counsel,

respectfully states as follows to supplement the record in relation to its Motion to Reinstate

Stay and Defer Ruling on Notice to Arbitration Opt-Ins Until Resolution of Pending Rule

54(b) Motion:

                                    INTRODUCTION

       To protect its appellate rights and avoid irreparable harm, Chipotle has requested a

stay of this Court’s August 3 Order pending this Court’s ruling on Chipotle’s Motion for

Entry of Judgment Pursuant to Fed. R. Civ. P. 54(b) and any subsequent appeals. (Dkt. 198

at 6-9; Dkt. 209 at 17-19.) Specifically, Chipotle has shown that it has no way of undoing
Case 1:14-cv-02612-JLK Document 211 Filed 11/14/18 USDC Colorado Page 2 of 4




an arbitration once it occurs because no mechanism exists by which an arbitration may be

unwound. (Dkt. 198 at 7.) Chipotle has also shown that the time in which it could even

attempt to do so will likely expire before any final ruling on the merits occurs here. (Id.)

Thus, Chipotle explained, the harm is imminent: if the arbitrations were to go forward,

Chipotle’s appellate rights would likely be mooted. (Id. at 8.)

       That prophesized harm has now come to fruition. The arbitrations are going

forward, causing immediate harm to Chipotle and threatening its appellate rights, thereby

increasing the urgent need for this Court to reinstate its stay of the August 3 Order.

                                  SUPPLEMENTAL FACTS

       Shortly after this Court’s August 3 Order, Plaintiff’s counsel Kent Williams initiated

arbitration on behalf of fifty Arbitration Opt-Ins through JAMS. (Dkt. 198 at 4.) At

Chipotle’s request, following this Court’s September 4 order expressly prohibiting the

Arbitration Opt-Ins from filing any arbitrations until after appellate proceedings, JAMS

stayed the fifty arbitrations pending resolution of Chipotle’s appeal. (See JAMS 10/1/18

letter, attached as Exhibit A.)

       But on November 2, in response to this Court lifting its September 4 stay order,

JAMS lifted its stay order and allowed the fifty arbitrations to proceed. (See JAMS 11/2/18

letter, attached as Exhibit B.) Subsequently, Plaintiff’s counsel initiated arbitration on

behalf of an additional claimant. (See JAMS 11/9/18 letter, attached as Exhibit C.)




                                              2
Case 1:14-cv-02612-JLK Document 211 Filed 11/14/18 USDC Colorado Page 3 of 4




      Accordingly, Chipotle respectfully requests that this Court consider the preceding

supplemental information in ruling upon Chipotle’s Motion to Reinstate Stay and Defer

Ruling on Notice to Arbitration Opt-Ins Until Resolution of Pending Rule 54(b) Motion.

Dated: November 14, 2018
                                         Respectfully Submitted,

                                         MESSNER REEVES LLP

                                         s/ Kendra N. Beckwith
                                         John K. Shunk, #16204
                                         Allison J. Dodd, #43835
                                         Adam M. Royval, #43836
                                         Kendra N. Beckwith, #40154
                                         Thomas R. Blackburn, #41136
                                         1430 Wynkoop Street, Suite 300
                                         Denver, Colorado 80202
                                         Telephone: (303) 623-1800
                                         E-mail: jshunk@messner.com
                                         E-mail: adodd@messner.com
                                         E-mail: aroyval@messner.com
                                         E-mail: kbeckwith@messner.com
                                         E-mail: tblackburn@messner.com

                                          SHEPPARD MULLIN RICHTER                   &
                                          HAMPTON LLP
                                          Richard J. Simmons
                                          333 South Hope Street
                                          Forty-Third Floor
                                          Los Angeles, California 90071
                                          rsimmons@sheppardmullin.com

                                      Attorneys for Defendant, Chipotle Mexican
                                      Grill, Inc.




                                           3
Case 1:14-cv-02612-JLK Document 211 Filed 11/14/18 USDC Colorado Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2018, I electronically filed and served the
foregoing SUPPLEMENTAL RECORD SUPPORT via the CM/ECF system, which will
send notification of such filing to all counsel of record:

Adam Seth Levy (adamslevy@comcast.net)

Andrew Curry Quisenberry (andrew.quisenberry@coloradolaw.net)

Darin Lee Schanker (dschanker@coloradolaw.net)

Julie A. Sakura (jsakura@hinklelawfirm.com)

Kent Morgan Williams (williamslawmn@gmail.com)

Kevin Edward Giebel (kgiebel@ggwklaw.com)

Michael Edmund Jacobs (mjacobs@hinklelawfirm.com)

Thomas Mark Hnasko (thnasko@hinklelawfirm.com)


                                        s/ Kendra N. Beckwith
                                        Kendra N. Beckwith




                                           4
